676 S.E.2d 311 (2009)
ST. ex rel UTILITIES
v.
KILL DEVIL HILL.
No. 68A09.
Supreme Court of North Carolina.
March 24, 2009.
M. Keith Kapp, Kevin Benedict, Raleigh, for Town of Kill Devil Hills.
*312 Stephen H, Watts, II, Kristian Dahl, Robert L. Hodges, E. Duncan Getchell, Jr., Richmond, VA, Robert W. Kaylor, Raleigh, for Virginia Electric.
Antoinette R. Wike, Chief Counsel, Robert S. Gillam, Statt Attorney, for Public Staff-Utilities Comm.
Vishwa B. Link, Richmond, VA, Pamela Johnson Walker, for Dominion NC Power.
for Virginia Electric.
Dwight W. Allen, Britton H. Allen, for Duke & PEC.
Gregory F. Schwitzgebel, III, Raleigh, Daniel F. McLawhorn, Associate City Attorney, for NCLM.
James B. Blackburn, III, General Counsel, for NC Asso. County Commissioners.
The following order has been entered on the motion filed on the 23rd day of March 2009 by NCLM for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 24th day of March 2009."